 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-00090-NONE
12                                Plaintiff,            STIPULATION TO CONTINUE SENTENCING;
                                                        ORDER
13                         v.
                                                        DATE: March 27, 2020
14   MARCELA HEREDIA,                                   TIME: 8:30 a.m.
                                                        COURT: Hon. Dale A. Drozd
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for sentencing on March 27, 2020.

21          2.     By this stipulation, the parties now move to continue the sentencing until May 22, 2020.

22          IT IS SO STIPULATED.

23

24
     Dated: March 18, 2020                                  MCGREGOR W. SCOTT
25                                                          United States Attorney
26
                                                            /s/ LAURA D. WITHERS
27                                                          LAURA D. WITHERS
                                                            Assistant United States Attorney
28

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1   Dated: March 18, 2020                         /s/ JAMES HOMOLA
                                                   JAMES HOMOLA
 2                                                 Counsel for Defendant
 3                                                 MARCELA HEREDIA

 4

 5
                                             ORDER
 6

 7 IT IS SO ORDERED.

 8     Dated:   March 18, 2020
                                             UNITED STATES DISTRICT JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME     2
30   PERIODS UNDER SPEEDY TRIAL ACT
